DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1-20.
New: 21-24. 
Pending: 1-24.
Response to Arguments
Applicant's arguments, see page(s) 8-11, filed 06/23/2022, with respect to claim(s) 1-10, 14-16 and 18-20 have been fully considered but they are not persuasive. The Examiner respectfully disagrees for at least the following reasons:

Re: Claims 1 and 20 (and dependent claims 2-10, 14-16 and 18-19), applicant argues, see pages 8-11, 
Singla fails to teach the elements of claim 1 which recite “each of a plurality of the parallel paths including pipelined logic for performing different processing operations on the streaming data, and wherein each of a plurality of the parallel paths includes field selection logic that filters which fields of the streaming data that downstream pipelined logic in that parallel path will process, wherein a plurality of the parallel paths include field selection logic that filter for different fields of the streaming data so that the processor is thereby configurable via the loadable processing pipeline to parallel process different fields of the streaming data in different parallel paths with different processing operations”.
The Examiner respectfully disagrees. SINGLA Fig. 18 and at least paragraph [0149] discloses FAM 1804 “operates to decode the various fields of the FAST messages as aided by the templates and field maps in memory 1822…the output of FAM 1804 comprises the data content of the FAST message decomposed into its constituent fields.” SINGAL further discloses that the input FAST stream is “FAM 1802…deserializes the stream of FAST messages.” As such SINGLA makes obvious the cited limitations of field based processing where the incoming stream is deserialized, i.e. it is obvious that it is now in parallel form, and decodes the stream is “decomposed into its constituent fields.” The rejection of claims 1 and 20 (and dependent claims 2-10, 14-16 and 18-19) is thus believed to be proper and is being maintained.
Re: New claims 21-24, these have been treated as set forth below in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 14-16 and 18-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SINGLA (US 20070294157 A1).

Re: Independent Claim 1, SINGLA discloses a system for making a compute resource available in a network for loading a processing pipeline thereon for the compute resource to apply parallelism when processing streaming data, the streaming data comprising data arranged in a plurality of fields (e.g. SINGLA Fig. 14, Abstract, ¶ [0128]), the system comprising: 
a processor that is addressable within a network (e.g. SINGLA Fig. 14, Abstract, ¶ [0128]), the processor arranged for configuration in response to a command over the network so that a processing pipeline for receiving and processing streaming data is loadable thereon (e.g. SINGLA Fig. 14, Abstract, ¶ [0128]); 
the loadable processing pipeline including a plurality of parallel paths (e.g. SINGLA Fig. 14, 1430 and ¶ [0138]), each of a plurality of the parallel paths including pipelined logic for performing different processing operations on the streaming data (e.g. SINGLA Fig. 14, 1430 and ¶ [0138]), and wherein each of a plurality of the parallel paths includes field selection logic that filters which fields of the streaming data that downstream pipelined logic in that parallel path will process (e.g. SINGLA Fig. 18, 1804 and ¶ [0149] discloses decoding based on various input data fields that are than routed in parallel to various filters for processing), wherein a plurality of the parallel paths include field selection logic that filter for different fields of the streaming data so that the processor is thereby configurable via the loadable processing pipeline to parallel process different fields of the streaming data in different parallel paths with different processing operations (e.g. SINGLA Fig. 18, 1804 and ¶¶ [0149]-[0150] discloses further processing in parallel by various functional units based on decoded information by 1804).
While SINGLA does not disclose all the limitations in a single embodiment, SINGLA collectively discloses various embodiments including related cases as in paragraph [0002]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that various embodiments would have been considered by skilled artisan such as SINGLA that collectively disclose all limitations of the instant claim (SINGLA Fig. 18, 1804, Abstract, and ¶¶ [0149]-[0150]).

Re: Claim 2, SINGLA disclose(s) all the limitations of claim 1 on which this claim depends. SINGLA further discloses:
wherein the streaming data comprises a plurality of streaming events, and wherein the processing pipeline is configured to perform complex event processing on the streaming events via the parallel paths (e.g. SINGLA Fig. 18, 1804 and ¶¶ [0149]-[0150] discloses further processing in parallel by various functional units based on decoded information by 1804).

Re: Claim 3, SINGLA disclose(s) all the limitations of claim 2 on which this claim depends. SINGLA further discloses:
wherein the processor comprises a field programmable gate array (FPGA) on which the processing pipeline is loadable (SINGLA Abstract and ¶¶ [0001]-[0002], [0019]).

Re: Claim 4, SINGLA disclose(s) all the limitations of claim 3 on which this claim depends. SINGLA further discloses:
wherein the different processing operations comprise a plurality of different processing operations selected from the group consisting of a range check operation, a character check operation, a threshold check operation, and a matching operation (SINGLA ¶¶ [0063], [0066], [0069], [0073] etc. disclose range checking operation).

Re: Claim 5, SINGLA disclose(s) all the limitations of claim 3 on which this claim depends. SINGLA further discloses:
wherein at least one of the parallel paths includes range check logic for performing one of the different processing operations (SINGLA ¶¶ [0063], [0066], [0069], [0073] etc. disclose range checking operation).

Re: Claim 6, SINGLA disclose(s) all the limitations of claim 3 on which this claim depends. SINGLA further discloses:
wherein at least one of the parallel paths includes character check logic for performing one of the different processing operations (e.g. SINGLA Fig. 19, Symbol ID Mapping 1904 and ¶ [0152} “…(e.g., mapping the symbol for IBM stock to an internal symbol "12345")…”).

Re: Claim 7, SINGLA disclose(s) all the limitations of claim 3 on which this claim depends. SINGLA further discloses:
wherein at least one of the parallel paths includes threshold check logic for performing one of the different processing operations (e.g. SINGLA claims 39 and 83 disclosing comparing against a predetermined threshold).

Re: Claim 8, SINGLA disclose(s) all the limitations of claim 3 on which this claim depends. SINGLA further discloses:
wherein at least one of the parallel paths includes matching logic for performing one of the different processing operations (e.g. SINGLA ¶¶ [0002], [0131] and claim 83 disclose matching).

Re: Claim 9, SINGLA disclose(s) all the limitations of claim 8 on which this claim depends. SINGLA further discloses:
wherein the matching logic comprises regular expression pattern matching logic (e.g. SINGLA ¶¶ [0002] “…"Method and Device for High Performance Regular Expression Pattern Matching"…”).

Re: Claim 10, SINGLA disclose(s) all the limitations of claim 3 on which this claim depends. SINGLA further discloses:
wherein the loadable processing pipeline further comprises field parsing logic upstream from the parallel paths, wherein the field parsing logic identifies where boundaries between the fields of the streaming events are located (e.g. SINGLA Fig. 14 Module 1420 and ¶ [0077], [0135]-[0136] etc.).

Re: Claim 14, SINGLA disclose(s) all the limitations of claim 3 on which this claim depends. SINGLA further discloses:
further comprising: a processor that manages a flow of commands and streaming events into the FPGA, including a command to load the loadable processing pipeline onto the FPGA (e.g. SINGLA Fig. 14 Module 1440 and ¶ [0077], [0135]-[0136] etc.).

Re: Claim 15, SINGLA disclose(s) all the limitations of claim 1 on which this claim depends. SINGLA further discloses:
wherein the processor comprises a graphics processor unit (GPU) on which the processing pipeline is loadable (e.g. SINGLA ¶ [0023] “…graphics processor units (GPUs)…”).

Re: Claim 16, SINGLA disclose(s) all the limitations of claim 1 on which this claim depends. SINGLA further discloses:
wherein the processor comprises a chip multi-processor (CMP) on which the processing pipeline is loadable (e.g. SINGLA ¶ [0023]  “…chip multi-processors…”).

Re: Claim 18, SINGLA disclose(s) all the limitations of claim 1 on which this claim depends. SINGLA further discloses:
wherein the loadable processing pipeline further comprises join logic downstream from the parallel paths, wherein the join logic merges data from the parallel paths into a consolidated data stream (e.g. SINGLA Fig. 19, Message Formatter 1916 and ¶¶ [0151]-[0153], “…AM 1916, which operates to construct a fixed format message of a desired format from the outputs of FAMs 1908, 1910, 1912, 1914 and 1918.”).

Re: Claim 19, SINGLA disclose(s) all the limitations of claim 18 on which this claim depends. SINGLA further discloses:
wherein the parallel paths include a bypass path that delivers the received streaming data to the join logic (e.g. SINGLA Fig. 19, Bypass path from 1902 to 1918 and being merged with 1916).

Re: Independent Claim 20, SINGLA discloses a method for making a compute resource network-connectable for configuring the compute resource to apply parallelism when processing streaming data, the streaming data comprising data arranged in a plurality of fields (e.g. SINGLA Fig. 14, Title, Abstract, ¶ [0128]), the method comprising: - 5 -Application No. 16/564,112 Attorney Docket No. 57451-190741 
providing a processor within a network (e.g. SINGLA Fig. 14, Abstract, ¶ [0128]); and 
providing a communication path in the network for commanding the processor to load a processing pipeline onto the processor to configure the processor for receiving and processing streaming data (e.g. SINGLA Fig. 14, Abstract, ¶ [0128]), the processing pipeline including a plurality of parallel paths that augment the streaming data with a plurality of flags indicative of a plurality of rule conditions (e.g. SINGLA Fig. 14, 1430 and ¶ [0138]), each of a plurality of the parallel paths including pipelined logic for performing different processing operations on the streaming data (e.g. SINGLA Fig. 14, 1430 and ¶ [0138]), and 
wherein each of a plurality of the parallel paths includes field selection logic that filters which fields of the streaming data that downstream pipelined logic in that parallel path will process (e.g. SINGLA Fig. 18, 1804 and ¶ [0149] discloses decoding based on various input data fields that are than routed in parallel to various filters for processing), wherein a plurality of the parallel paths include field selection logic that filter for different fields of the streaming data so that the processor is thereby configurable via the processing pipeline to parallel process different fields of the streaming data in different parallel paths with different processing operations (e.g. SINGLA Fig. 18, 1804 and ¶¶ [0149]-[0150] discloses further processing in parallel by various functional units based on decoded information by 1804).
While SINGLA does not disclose all the limitations in a single embodiment, SINGLA collectively disclosed various embodiments including related cases as in paragraph [0002]. Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that various embodiments would have been considered by skilled artisan such as SINGLA that collectively disclose all limitations of the instant claim (SINGLA Fig. 18, 1804, Abstract, and ¶¶ [0149]-[0150].



Allowable Subject Matter
Claim(s) 11-13, 17 and 21-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 11 (and dependent claims 12-13), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
further comprising: a database; a processor that (1) manages a flow of commands and streaming events into the FPGA, including a command to load the loadable processing pipeline onto the FPGA data, (2) manages a flow of processed streaming events out of the FPGA, and (3) selectively processes and loads at least a portion of the processed streaming events into the database based on the flags.

Re: Claim 17, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein the flags correspond to specific records and are indicative of data quality conditions for the corresponding specific records.

Re: Claim 21 (and dependent claims 22-23), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the method further comprises another processor (1) managing a flow of commands and streaming events into the FPGA, including a command to load the loadable processing pipeline onto the FPGA, (2) managing a flow of processed streaming events out of the FPGA, and (3) selectively processing and loading at least a portion of the processed streaming events into a database based on the flags.

Re: Claim 24, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein the flags correspond to specific records and are indicative of data quality conditions for the corresponding specific records, and wherein the parallel paths augment the streaming data by adding the flags to their corresponding specific records.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov